Citation Nr: 0908847	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1971.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the veteran's claims file indicates 
that the veteran's claim requires additional development.

Statutes and regulations require that VA assist a claimant in 
obtaining evidence.  Such assistance includes obtaining 
medical records that are necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2008).  VA is subject to heightened 
obligations to ensure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During a September 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran submitted additional VA 
treatment records from the Bronx VA Medical Center (VAMC) 
which are dated through July 2008.  However, a careful review 
of these VA medical records (and their page numbers) reflects 
that they are incomplete and do not include all of the 
Veteran's recent VA outpatient treatment records.  The 
missing records appear to include entries dated as recently 
as 2008.  The most recent VA treatment records before the 
Board that were obtained by VA are dated December 13, 2006.  
Thus, the record before the Board is incomplete with respect 
to the Veteran's VA treatment since December 13, 2006.

A preliminary review of the record also discloses that the 
Veteran asserts that his service-connected psychiatric 
condition has increased in severity since the most recent VA 
examination, conducted in March 2006.  On a January 2007 VA 
Form 9, the Veteran contended that his symptoms had worsened.  
On correspondence submitted in lieu of a VA Form 646, the 
Veteran's representative also argued that the Veteran's 
disability had increased in severity and warranted a new VA 
examination.  

A January 2008 VA treatment note provides some support for 
the Veteran's allegations of increased symptoms.  It notes 
that his Global Assessment of Functioning (GAF) score was 38.  
By contrast, his GAF score was 50 at his March 2006 VA 
examination.

The Court of Appeals for Veterans Claims has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Accordingly, the Veteran's case 
requires a new examination.  

In addition, it is unclear whether the Veteran's January 2008 
GAF score of 38 took into account his non-service-connected 
personality disorder.  By contrast, his March 2006 GAF score 
of 50 specifically addressed only his service-connected 
generalized anxiety disorder.  Thus, the VA examination 
requested below must provide a GAF score that addresses only 
the Veteran's service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical 
records from the Bronx VAMC, which are 
dated from December 13, 2006 to the 
present.

2.  Schedule the Veteran for an 
examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
Veteran's service-connected generalized 
anxiety disorder, as well as any 
psychiatric diagnosis representing 
progression of this disability 
(38 C.F.R. § 4.125).  The claims file 
must be made available to the examiner.  

The examiner is specifically requested 
to: 1) distinguish the effects of the 
Veteran's service-connected disability 
from any non-service-connected 
psychiatric conditions; and 2) provide 
a GAF score that takes into account 
only the Veteran's service-connected 
generalized anxiety disorder, not any 
non-service-connected psychiatric 
conditions.

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  Then, readjudicate the issue of 
entitlement to an increased evaluation 
for generalized anxiety disorder, 
currently evaluated as 30 percent 
disabling.  If the decision is adverse 
to the veteran, he and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


